 1                        UNITED STATES DISTRICT COURT
 2                                EASTERN DISTRICT OF CALIFORNIA

 3
      WILLIAM J. GRADFORD,                               Case No. 1:21-cv-00421-AWI-SAB
 4
                     Plaintiff,                          ORDER ADOPTING FINDINGS AND
 5                                                       RECOMMENDATIONS AND DISMISSING
             v.                                          CERTAIN CLAIMS
 6
      ANDY GRAY,                                         (ECF Nos. 4, 5, 6, 7, 10, 12)
 7
                     Defendant.
 8

 9
            William J. Gradford (“Plaintiff”), proceeding pro se and in forma pauperis, filed this civil
10
     rights action pursuant to 42 U.S.C. § 1983 which was referred to a United States magistrate
11
     judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
12
            On April 5, 2021, the magistrate judge filed a findings and recommendations. (ECF No.
13
     6.) The findings and recommendations recommended that certain claims be dismissed and this
14
     action proceed against Defendant Gray on Plaintiff’s claim that Defendant Gray retaliated
15
     against Plaintiff by extending his probation based on fabricated evidence. (Id.) The findings and
16
     recommendations was served on Plaintiff and contained notice that any objections to the findings
17
     and recommendations were to be filed within thirty days from the date of service. (Id.) On April
18
     12, 2021, Plaintiff filed a document entitled “Plaintiff’s request to withdrawl [sic] response to
19
     findings and recommendations in this case.” (ECF No. 7.) Plaintiff stated that he wished to
20
     withdraw his response to the findings and recommendations in this case and amend. (Id. at 1.)
21
     The magistrate judge issued an order noting that no response to the findings and
22
     recommendations had been filed so there was no response to be withdrawn and that Plaintiff also
23
     stated that he was unable to prosecute this case and was seeking an order in another case. (ECF
24
     No. 8 at 1-2.) The magistrate judge found that it was unclear whether Plaintiff was seeking to
25
     file an amended complaint or if he wished to dismiss this action. (Id. at 2.) Plaintiff was ordered
26
     to either file a first amended complaint or a notice of voluntary dismissal within fourteen days of
27
     April 15, 2021. (Id.)
28


                                                     1
 1          On    April    19,   2021,   Plaintiff    filed   a   document   that   stated,   “REQUEST

 2 RECONCIDERATOIN [sic] U.S. DISTRICT COURT EASTERN DISTICT [sic] OF

 3 CALIFORNIA             MAGISTRATES          JUDGES         [sic]   RULING        FINDINGS      AND

 4 RECOMMENDATIONS”. (ECF No. 10.) On May 6, 2021, Plaintiff filed a notice entitled

 5 “ORDER REQUIRING PLAINTIFF FILE AN AMENDED COMPLAINT OR NOTICE OF

 6 VOLUNTARY DISMISSAL”. (ECF No. 12.) Upon review of the document, it appears to be a

 7 handwritten copy of the magistrate judge’s April 15, 2021 order.

 8          Plaintiff has been provided with the opportunity to file an amended complaint and has

 9 failed to comply with the April 15, 2021 order by filing an amended complaint or a notice

10 indicating that he wishes to dismiss this action. Therefore, it appears Plaintiff wishes to stand by

11 his previous notice to proceed on the cognizable claims.

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

13 de novo review of this case. Having carefully reviewed the entire file, the court finds the

14 findings and recommendations to be supported by the record and by proper analysis.

15          Accordingly, IT IS HEREBY ORDERED that:

16          1.     The findings and recommendations, filed April 5, 2021, is ADOPTED IN FULL;

17          2.     This action shall proceed on Plaintiff’s retaliation claim against Defendant Gray

18                 based on extending his probation;

19          3.     All other claims are dismissed for failure to state a claim; and

20          4.     This matter is referred back to the magistrate judge for initiation of service of

21                 process.

22
     IT IS SO ORDERED.
23

24 Dated:    May 18, 2021
                                                     SENIOR DISTRICT JUDGE
25

26

27

28


                                                        2
